11-1805-cv
    Diagne v. New York Life Insurance Company


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 3rd day of July, two thousand twelve.

    PRESENT:
                AMALYA L. KEARSE,
                ROSEMARY S. POOLER,
                DEBRA ANN LIVINGSTON,
                              Circuit Judges.
    _____________________________________
    Amadou Diagne,
                      Plaintiff-Appellant,

                     v.                                                 11-1805-cv

    New York Life Insurance Company,

                      Defendant-Appellee,
    _____________________________________

    For Appellant:                     Amadou Diagne, pro se, New York, New York.

    For Appellee:                      Melissa C. Rodriguez, Leni D. Battaglia,
                                       Morgan, Lewis & Bockius LLP, New York, New York.

         Appeal from a judgment of the United States District Court for the Southern District of
    New York (Daniels, J.; Gorenstein, M.J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
    DECREED that the judgment of the district court be and it hereby is AFFIRMED.
        Appellant Amadou Diagne, proceeding pro se, appeals from the district court’s grant of
summary judgment in favor of Appellee, dismissing his employment discrimination complaint.
We assume the parties’ familiarity with the underlying facts, the procedural history, and
specification of issues for review.

        This Court reviews orders granting summary judgment de novo. See Miller v. Wolpoff &
Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). Summary judgment is appropriate when
there is no genuine dispute as to any material fact and the moving party is entitled to judgment as
a matter of law. Fed. R. Civ. P. 56(a). In determining whether there are genuine issues of
material fact, the Court must resolve all ambiguities and draw all permissible inferences in favor
of the non-moving party. See, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
There is no “genuine” issue, and summary judgment is appropriate, “[w]here the record taken as
a whole could not lead a rational trier of fact to find for the non-moving party.” Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

         After an independent review of the record and relevant case law, we conclude that the
district court properly dismissed Diagne’s complaint for substantially the same reasons
articulated by the magistrate judge in his well-reasoned report and recommendation and by the
district court in its well-reasoned decision. We have considered Diagne’s arguments on appeal
and find them to be without merit.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                2